COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                ORDER ON MOTION FOR REHEARING

Appellate case name:      Control Works, Inc. and Third Party Elsa Cantu and Myla Cantu
                          Garcia v. Jack Phillip Seeman

Appellate case number:    01-17-00212-CV

Trial court case number: 2010-10404

Trial court:              269th District Court of Harris County

Date motion filed: 7/11/2018

Party filing motion: Appellee

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Sherry Radack
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Brown


Date: September 20, 2018